



Form of Award Notice


[The information set forth in this Award Notice will be contained on the related
pages on Merrill Lynch Benefits Website (or the website of any successor company
to Merrill Lynch Bank & Trust Co., FSB). This Award Notice shall be replaced by
the equivalent pages on such website. References to Award Notice in this
Agreement shall then refer to the equivalent pages on such website.]


This notice of Award (the “Award Notice”) sets forth certain details relating to
the grant by the Company to you of the Award identified below, pursuant to the
Plan. The terms of this Award Notice are incorporated into the Agreement that
accompanies this Award Notice and made part of the Agreement. Capitalized terms
used in this Award Notice that are not otherwise defined in this Award Notice
have the meanings given to such terms in the Agreement.


Employee:        
Employee ID:            
Address:            
Award Type:            
Grant ID:        
Plan:
Amgen Inc. Amended and Restated 2009 Equity Incentive Plan, as amended and/or
restated from time to time

Program
Amgen Inc. 2009 Performance Award Program, as amended and/or restated from time
to time

Grant Date:            
Number of Shares:
Number of
Performance Units:
Performance Period:
The Performance Period beginning on and ending on .

Resolutions:
The Resolutions of the Compensation and Management Development Committee of the
Board of Directors of Amgen Inc. establishing the performance goals and
Performance Period applicable to this Award.

Vesting Date:            Means the vesting date indicated in the Vesting
Schedule
Vesting Schedule:
Means the schedule of vesting set forth under Vesting Details

Vesting Details:
Means the presentation (tabular or otherwise) of the Vesting Date and the
quantity of Shares vesting.



IMPORTANT NOTICE REGARDING ACCEPTANCE OF THE AWARD AND THE REQUIREMENT TO OPEN A
BROKERAGE ACCOUNT 1:


RESIDENTS OF THE U.S. AND PUERTO RICO: Please read this Award Notice, the Plan
and the Agreement (collectively, the “Grant Documents”) carefully. If you, as a
resident of the U.S. or Puerto Rico, do not wish to receive this Award and/or
you do not consent and agree to the terms and conditions on which this Award is
offered, as set forth in the Grant Documents, then you must


1







--------------------------------------------------------------------------------





reject the Award by contacting the Merrill Lynch call center (800) 97AMGEN
(800-972-6436) within the U.S., Puerto Rico and Canada or +1 (609) 818-8910 from
all other countries (Merrill Lynch will accept the charges for your call) no
later than the forty-fifth calendar day following the day on which this Award
Notice is made available to you, in which case the Award will be cancelled. For
the purpose of determining the forty-five calendar days, Day 1 will be the day
immediately following the day on which this Award Notice is made available to
you. Your failure to notify the Company of your rejection of the Award within
this specified period will constitute your acceptance of the Award and your
agreement with all terms and conditions of the Award, as set forth in the Grant
Documents. If you agree to the terms and conditions of your grant and you desire
to accept it, then no further action is needed on your part to accept the grant.
However, you must still open a brokerage account as directed by the Company, by
1:00 pm Pacific Time on or before the date that is 11 months after the date of
grant. This step is necessary to process transactions related to your equity
grant. If you do not open a brokerage account by this deadline, your grant will
be cancelled.






2







--------------------------------------------------------------------------------






PERFORMANCE UNIT AGREEMENT


THE SPECIFIC TERMS OF YOUR GRANT OF PERFORMANCE UNITS ARE FOUND IN THE PAGES
RELATING TO THE GRANT OF PERFORMANCE UNITS FOUND ON MERRILL LYNCH BENEFITS
WEBSITE (OR THE WEBSITE OF ANY SUCCESSOR COMPANY TO MERRILL LYNCH BANK & TRUST
CO., FSB) (THE “AWARD NOTICE”) WHICH ACCOMPANIES THIS DOCUMENT. THE TERMS OF THE
AWARD NOTICE ARE INCORPORATED INTO THIS PERFORMANCE UNIT AGREEMENT.


On the Grant Date specified in the Award Notice, Amgen Inc., a Delaware
corporation (the “Company”), has granted to you, the grantee named in the Award
Notice, under the Amgen Inc. Amended and Restated 2009 Equity Incentive Plan, as
amended and/or restated from time to time (the “Plan”), the Number of
Performance Units (the “Performance Units”) specified in the Award Notice on the
terms and conditions set forth in this Performance Unit Agreement (and any
applicable special terms and conditions for your country set forth in the
attached Appendix A (as described in greater detail in Section XIV below))
(collectively, this “Agreement”), the Plan, the Amgen Inc. 2009 Performance
Award Program, as amended and/or restated from time to time (the “Program”) and
the Resolutions (as defined in the Award Notice). Capitalized terms not defined
herein shall have the meanings assigned to such terms in the Program.


I.Performance Period. The Performance Period shall have the meaning set forth in
the Award Notice.
II.Value of Performance Units. The value of each Performance Unit is equal to a
share of Common Stock.
III.Performance Goals. An amount of the Performance Units up to the maximum
amount specified in the Resolutions shall be earned, depending on the extent to
which the Company achieves objectively determinable performance goals
established by the Committee pursuant to the Resolutions. The Performance Units
earned shall be calculated in accordance with the Resolutions and the Program.
IV.Form and Timing of Settlement. Subject to Section XIII and except as set
forth in the Program, any Performance Units earned pursuant to Section III above
shall be settled by the Company delivering to you a number of Shares equal to
the number of Shares covered by this Award or in a lump sum in cash with a value
equal to the Fair Market Value of the number of Shares subject to the earned
Performance Units as of the last day of the Performance Period (without interest
thereon), or in a combination of Shares and cash, as determined by the
Administrator at any time prior to settlement and in its discretion, as soon as
practicable, and in any event within 90 days, after the last day of the
Performance Period, in each case, subject to the terms of the Program (including
Section 4.2 thereof). Shares issued in respect of a Performance Unit shall be
deemed to be issued in consideration of past services actually rendered by you
to the Company or an Affiliate or for its benefit for which you have not
previously been compensated or for future services to be rendered, as the case
may be, which the Company deems to have a value at least equal to the aggregate
par value thereof.


1







--------------------------------------------------------------------------------





V.Issuance of Certificates; Tax Withholding. Regardless of any action the
Company or your actual employer (the “Employer”) takes with respect to any or
all income tax (including federal, state and local taxes), social insurance,
payroll tax, fringe benefit tax, payment on account or other tax-related items
related to your participation in the Plan and the Program and legally applicable
to you (the “Tax Obligations”), you acknowledge that the ultimate liability for
all Tax Obligations is and remains your responsibility and may exceed the
amount, if any, actually withheld by the Company and/or your Employer. You
further acknowledge that the Company and/or your Employer (i) make no
representations or undertakings regarding the treatment of any Tax Obligations
in connection with any aspect of the Performance Units, including the grant of
the Performance Units, the vesting of the Performance Units, the conversion of
the Performance Units into shares or the receipt of an equivalent cash payment,
the subsequent sale of any shares acquired at settlement and the receipt of any
Dividends (as defined in Section VI, below) or Dividend Equivalents; and (ii) do
not commit to and are under no obligation to structure the terms of the grant or
any aspect of the Performance Units to reduce or eliminate your liability for
Tax Obligations or to achieve any particular tax result. Furthermore, if you
become subject to tax in more than one jurisdiction, you acknowledge that the
Company and/or your Employer (or former employer, as applicable) may be required
to withhold or account for Tax Obligations in more than one jurisdiction.
Prior to any relevant taxable or tax withholding event, as applicable, you shall
pay or make adequate arrangements satisfactory to the Company or to your
Employer (in their sole discretion) to satisfy all Tax Obligations. In this
regard, you authorize the Company and/ or your Employer, or their respective
agents, at their discretion, to satisfy all applicable Tax Obligations by one or
a combination of the following:
(a)     withholding from your wages or other cash compensation paid to you by
the Company and/or your Employer; or
(b)    withholding from proceeds of the sale of Shares issued upon settlement of
the Performance Units, either through a voluntary sale or through a mandatory
sale arranged by the Company (on your behalf pursuant to this authorization); or
(c)    withholding in Shares to be issued or cash to be paid upon settlement of
the Performance Units provided that, if Shares are withheld, the Company and
your Employer shall only withhold an amount of Shares with a fair market value
equal to the Tax Obligations.
Depending on the withholding method, the Company may withhold or account for Tax
Obligations by considering applicable minimum statutory withholding rates or
other applicable withholding rates, including maximum applicable rates. If the
Tax Obligations are satisfied by withholding in Shares, for tax purposes, you
are deemed to have been issued the full number of shares subject to the earned
Performance Units, notwithstanding that a number of Shares is held back solely
for the purpose of paying the Tax Obligations due as a result of any aspect of
your participation in the Plan (any Shares withheld by the Company hereunder
shall not be deemed to have been issued by the Company for any purpose under the
Plan and shall remain available for issuance thereunder).


2



--------------------------------------------------------------------------------





Finally, you shall pay to the Company or your Employer any amount of Tax
Obligations that the Company or your Employer may be required to withhold or
account for as a result of your participation in the Plan and the Program that
cannot be satisfied by the means previously described. You agree to take any
further actions and to execute any additional documents as may be necessary to
effectuate the provisions of this Section V. Notwithstanding Section IV above,
the Company may refuse to issue or deliver the Shares or the proceeds of the
sale of Shares if you fail to comply with your obligations in connection with
the Tax Obligations.


VI.Dividend Equivalents
(a)     Crediting of Dividend Equivalents. Subject to this Section VI, Dividend
Equivalents shall be credited on each Performance Unit granted to you under this
Agreement in the manner set forth in the remainder of this Section VI. If the
Company declares one or more dividends or distributions (each, a “Dividend”) on
its Common Stock with a record date which occurs during the period commencing on
the Grant Date through and including the day immediately preceding the day the
Shares subject to the Performance Units are issued to you, whether in the form
of cash, Common Stock or other property, then, on the date such Dividend is paid
to the Company’s stockholders, you shall be credited with an amount equal to the
amount or fair market value of such Dividend which would have been payable to
you if you held a number of Shares equal to the number of Performance Units
granted to you on the Grant Date (including any previously credited Dividends
which have been deemed to have been reinvested in Common Stock as provided by
the next succeeding sentence), as of each such record date for each such
Dividend (not including on any Performance Units which were previously paid or
forfeited) as if each such amount had been reinvested in Common Stock as of the
date of the payment of such Dividend (such accumulated dividends, the “Target
Accumulated Dividends”). Each such Dividend Equivalent shall be deemed to have
been reinvested in Common Stock as of the Dividend payment date. Dividend
Equivalents shall be payable in full Shares, unless the Administrator
determines, at any time prior to payment and in its discretion, that they shall
be payable in cash. Dividend Equivalents payable with respect to fractional
Shares shall be paid in cash.


(b)    Treatment of Dividend Equivalents. Except as otherwise expressly provided
in this Section VI any Dividend Equivalents credited to you shall be subject to
all of the provisions of this Agreement which apply to the Performance Units
with respect to which they have been credited and shall be payable, if at all,
at the time and to the extent that the underlying Performance Unit becomes
payable. Dividend Equivalents shall not be payable on any Performance Units that
do not vest, or are forfeited, pursuant to the terms of this Agreement. Dividend
Equivalent rights and any amounts that may become distributable in respect
thereof shall be treated separately from the Performance Units and the rights
arising in connection therewith for purposes of the designation of time and form
of payments required by Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”) (together with any Department of Treasury regulations and
other interpretive guidance issued thereunder, including without limitation any
such regulations or other guidance that may be issued after the Grant Date,
“Section 409A”).


VII.Nontransferability. No benefit payable under, or interest in, this Agreement
or in the Shares that may become issuable to you hereunder shall be subject in
any manner to anticipation,


3



--------------------------------------------------------------------------------





alienation, sale, transfer, assignment, pledge, encumbrance or charge and any
such attempted action shall be void and no such benefit or interest shall be, in
any manner, liable for, or subject to, your or your beneficiary’s debts,
contracts, liabilities or torts; provided, however, nothing in this Section VII
shall prevent transfer (i) by will or (ii) by applicable laws of descent and
distribution.
VIII.No Contract for Employment. This Agreement is not an employment or service
contract with the Company or an Affiliate and nothing in this Agreement shall be
deemed to create in any way whatsoever any obligation on your part to continue
in the employ or service of the Company or an Affiliate, or of the Company or an
Affiliate to continue your employment or service with the Company or an
Affiliate.
IX.Nature of Grant. In accepting the grant of Performance Units, you
acknowledge, understand and agree that:
(a)    the Plan and the Program are established voluntarily by the Company, are
discretionary in nature and may be modified, amended, suspended or terminated by
the Company at any time, as provided in the Plan and in the Program;


(b)    the grant of the Performance Units is exceptional, voluntary and
occasional and does not create any contractual or other right to receive future
awards of Performance Units, or benefits in lieu of Performance Units, even if
Performance Units have been awarded in the past;


(c)    all decisions with respect to future awards, if any, will be at the sole
discretion of the Company;


(d)    your participation in the Plan and the Program is voluntary;


(e)    the grant of Performance Units, the Shares subject to the Performance
Units, and the income from and value of same, are not intended to replace any
pension rights or compensation;


(f)    neither the grant of Performance Units nor any provision of this
Agreement, the Plan, the Program or the policies adopted pursuant to the Plan or
Program confer upon you any right with respect to employment or continuation of
current employment and shall not interfere with the ability of your Employer to
terminate your employment or service relationship (if any) at any time;


(g)     in the event that you are not an employee of the Company or any
Affiliate, the Performance Units shall not be interpreted to form an employment
contract or relationship with the Company or any Affiliate;


(h)    the future value of the Shares that may be earned upon the end of the
Performance Period is unknown, indeterminable, and cannot be predicted with
certainty;




4



--------------------------------------------------------------------------------





(i)     in consideration of the grant of Performance Units hereunder, no claim
or entitlement to compensation or damages arises from termination of Performance
Units, and no claim or entitlement to compensation or damages shall arise from
forfeiture of the Performance Units resulting from termination of your
employment by the Company or an Affiliate (regardless of the reason for such
termination and whether or not later found to be invalid or in breach of
employment laws in the jurisdiction where you are employed or the terms of your
employment agreement, if any) and you irrevocably release the Company and your
Employer from any such claim that may arise; if, notwithstanding the foregoing,
any such claim is found by a court of competent jurisdiction to have arisen, you
shall be deemed irrevocably to have waived your entitlement to pursue such
claim;


(j)    in the event of termination of your employment (regardless of the reason
for such termination and whether or not later found to be invalid or in breach
of employment laws in the jurisdiction where you are employed or the terms of
your employment agreement, if any), your right to receive Performance Units and
receive shares under the Plan and the Program, if any, will terminate effective
as of the date that you are no longer actively employed and will not be extended
by any notice period (e.g., active employment would not include a period of
“garden leave” or similar period mandated under employment laws in the
jurisdiction where you are employed or the terms of your employment agreement,
if any);


(k)    unless otherwise agreed with the Company, the Performance Units, the
Shares subject to the Performance Units, and the income from and value of same,
are not granted as consideration for, or in connection with, the service you may
provide as a director of an Affiliate of the Company;


(l)    except as otherwise provided in this Agreement or the Plan, the
Performance Units and the benefits evidenced by this Agreement do not create any
entitlement to have the Performance Units or any such benefits transferred to,
or assumed by, another company nor to be exchanged, cashed out or substituted
for, in connection with any corporate transaction affecting the shares of the
Company; and


(m)    the following provisions apply only if you are providing services outside
the United States:
    
(A)    for employment law purposes outside the United States, the Performance
Units, the Shares subject to the Performance Units, and the income from and
value of same, are not part of normal or expected compensation or salary for any
purpose, including but not limited to for purposes of calculating any severance,
resignation, termination, redundancy, dismissal, end of service payments,
bonuses, holiday pay, long-service awards, pension or retirement benefits or
similar mandatory payments; and


(B)    neither the Company, your Employer nor any Affiliate of the Company shall
be liable for any foreign exchange rate fluctuation between your local currency
and the United States Dollar that may affect the value of the Performance Units
or of any amounts due


5



--------------------------------------------------------------------------------





to you pursuant to the settlement of the Performance Units or the subsequent
sale of any Shares acquired upon settlement.


X.No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding your
participation in the Plan and the Program, or your acquisition or sale of the
underlying Shares. You should consult with your personal tax, legal and
financial advisors regarding your participation in the Plan and the Program
before taking any action related thereto.
XI.Notices. Any notices provided for in this Agreement, the Plan or the Program
shall be given in writing or electronically and shall be deemed effectively
given upon receipt or, in the case of notices delivered by the Company to you,
five (5) days after deposit in the United States mail or equivalent foreign
postal service, postage prepaid, addressed to you at such address as is
currently maintained in the Company’s records or at such other address as you
hereafter designate by written notice to the Company Stock Administrator. Such
notices may be given using any automated system for the documentation, granting
or exercise of Awards, such as a system using an internet website or interactive
voice response, as approved by the Company.
XII.Resolutions, Plan and Program. This Agreement is subject to all of the
provisions of the Resolutions, the Plan and the Program and their provisions are
hereby made a part of this Agreement and incorporated herein by reference,
including, without limitation, the provisions of Articles 5 and 9 of the Plan
(relating to Performance-Based Compensation and Performance Awards,
respectively) and Section 13.2 of the Plan (relating to adjustments upon changes
in the Common Stock), and is further subject to all interpretations, amendments,
rules and regulations which may from time to time be promulgated and adopted
pursuant to the Plan. In the event of any conflict between the provisions of
this Agreement and those of the Resolutions, the Plan and the Program, the
provisions of the Plan shall control. Notwithstanding any provision of this
Agreement or the Program to the contrary, any earned Performance Units paid in
cash rather than Shares shall not be deemed to have been issued by the Company
for any purpose under the Plan.
XIII.Code Section 409A. The time and form of payment of the Performance Units is
intended to comply with the requirements of Section 409A and this Agreement
shall be interpreted in accordance with Section 409A. Accordingly, no
acceleration or deferral of any payment shall be permitted if it would cause the
payment of the Performance Units to violate Section 409A. In addition,
notwithstanding any provision herein to the contrary, in the event that
following the Grant Date, the Committee determines that it may be necessary or
appropriate to do so, the Committee may adopt such amendments to the Plan,
Program and/or this Agreement or adopt other policies and procedures (including
amendments, policies and procedures with retroactive effect), or take any other
actions, that the Committee determines are necessary or appropriate to (a)
exempt the Plan, Program and/or the Performance Units from the application of
Section 409A and/or preserve the intended tax treatment of the benefits provided
with respect to this Award, or (b) comply with the requirements of Section 409A;
provided, however, that this paragraph shall not create an obligation on the
part of the Committee to adopt any such amendment, policy or procedure or take
any such other action. No payment hereunder shall be made to you during the six
(6)-month period following your “separation from service” (within the meaning of
Section 409A) to the extent that


6



--------------------------------------------------------------------------------





the Company determines that paying such amount at the time set forth herein
would be a prohibited distribution under Section 409A(a)(2)(B)(i). If the
payment of any such amounts is delayed as a result of the previous sentence,
then within thirty (30) days following the end of such six (6)-month period (or,
if earlier, your death), the Company shall pay to you (or to your estate) the
cumulative amounts that would have otherwise been payable to you during such
period, without interest.
XIV.Provisions Applicable to Participants in Foreign Jurisdictions.
Notwithstanding any provision of this Agreement or the Program to the contrary,
if you are employed by the Company or an Affiliate in any of the countries
identified in the attached Appendix A (which constitutes a part of this
Agreement), are subject to the laws of any foreign jurisdiction, or relocate to
one of the countries included in the attached Appendix A, your award of
Performance Units shall be subject to any special terms and conditions for such
country set forth in Appendix A and to the following additional terms and
conditions:
(a)    the terms and conditions of this Agreement, including Appendix A, are
deemed modified to the extent necessary or advisable to comply with applicable
foreign laws or facilitate the administration of the Plan and the Program;


(b)    if applicable, the effectiveness of your Award is conditioned upon its
compliance with any applicable foreign laws, regulations, rules or local
governmental regulatory exemption and subject to receipt of any required foreign
regulatory approvals;
(c)    to the extent necessary to comply with applicable foreign laws, the
payment of any earned Performance Units shall be made in cash or Common Stock,
at the Company’s election; and
(d)    the Committee may take any other action, before or after an award of
Performance Units is made, that it deems necessary or advisable to obtain
approval or comply with any necessary local governmental regulatory exemptions
or approvals.
Notwithstanding anything to the contrary contained herein, the Company shall not
take any actions hereunder, and no Award of Performance Units shall be granted,
and no Shares payable with respect to an Award shall be issued, that would
violate the Securities Act, the Exchange Act, the Code, or any other securities
or tax or other applicable law or regulation, or the rules of any Securities
Exchange. Notwithstanding anything to the contrary contained herein, no Shares
issuable with respect to an Award shall be issued unless such shares are then
registered under the Securities Act, or, if such shares are not then so
registered, the Company has determined that such issuance would be exempt from
the registration requirements of the Securities Act and that the issuance
satisfied all other applicable legal requirements.


XV.Data Privacy. In order for the Company and your Employer to facilitate your
participation in the Plan and the Program, the Company and your Employer must
collect and use personal data about you. In accordance with applicable laws,
reasonable security measures will be implemented and maintained to protect the
security of your personal data; however, you understand that absolute security
cannot be guaranteed.




7



--------------------------------------------------------------------------------





You understand that the Company and your Employer may hold certain personal
information about you, including your name, home address and telephone number,
email address, date of birth, social insurance number (to the extent permitted
under applicable local law), passport or other identification number, salary,
nationality, job title/work history/service periods, residency status,
citizenship, tax withholding and payroll data, any shares of stock or
directorships held in the Company, details of all equity compensation or any
other entitlement to Shares awarded, cancelled, vested, unvested or outstanding
in your favor, for the purposes of implementing, administering and managing the
Plan and the Program (“personal data”).


You authorize the transfer of your personal data to Merrill Lynch Bank & Trust
Co., FSB, or any successor thereto, and any other third parties which may assist
the Company (presently or in the future) with implementing, administering and
managing your participation in the Plan and the Program to receive, possess,
use, retain and transfer your personal data, in electronic or other form, for
the purpose of implementing, administering and managing your participation in
the Plan and the Program, including any requisite transfer of such personal data
as may be required to any other broker, escrow agent or other third party with
whom the Shares received in settlement of the Performance Units may be
deposited. You understand that such authorized recipients of your personal data
may be located in countries that do not provide the same level of data privacy
laws and protections as the country in which your personal data originated.
Transfers of personal data among Company and its group entities follow
applicable laws and our Binding Corporate Rules (BCRs). For more information on
Company’s BCRs, please visit http://www.amgen.com/bcr/. You acknowledge that the
collection, use and transfer of your personal data is necessary to facilitate to
your participation in the Plan, as well as to grant you Performance Units or
other equity awards and administer or maintain such awards.


You may correct or update your personal data previously provided to Company, by
completing the form located at https://preferences.amgen.com. Subject to
applicable law, you may have additional rights, including the right to object
and/or request destruction of your personal data. To exercise these rights,
where applicable, please contact your local human resources representative.


XVI.Language. By electing to accept this Agreement, you acknowledge that you are
sufficiently proficient in English, or have consulted with an advisor who is
sufficiently proficient in English, so as to allow you to understand the terms
and conditions of this Agreement. Furthermore, if you have received this
Agreement or any other document related to the Plan and/or the Program
translated into a language other than English and if the meaning of the
translated version is different than the English version, the English version
will control.
XVII.Governing Law and Venue. The terms of this Agreement shall be governed by
the laws of the State of Delaware without giving effect to principles of
conflicts of laws. For purposes of litigating any dispute that arises hereunder,
the parties hereby submit to and consent to the jurisdiction of the State of
Delaware, and agree that such litigation shall be conducted in the courts of the
State of Delaware, or the federal courts for the United States for the federal
district located in the State of Delaware, and no other courts, where this
Agreement is made and/or to be performed.


8



--------------------------------------------------------------------------------





XVIII.Severability. If one or more of the provisions of this Agreement shall be
held invalid, illegal or unenforceable in any respect, the validity, legality
and enforceability of the remaining provisions shall not in any way be affected
or impaired thereby and the invalid, illegal or unenforceable provisions shall
be deemed null and void; however, to the extent permissible by law, any
provisions which could be deemed null and void shall first be construed,
interpreted or revised retroactively to permit this Agreement to be construed so
as to foster the intent of this Agreement and the Plan.
XIX.Electronic Delivery and Acceptance. The Company may, in its sole discretion,
decide to deliver any documents related to current or future participation in
the Plan and/or the Program (including this Agreement) by electronic means. You
hereby consent to receive such documents by electronic delivery and agree to
participate in the Plan through an on-line or electronic system established and
maintained by the Company or another third party designated by the Company.
XX.Imposition of Other Requirements. The Company reserves the right to impose
other requirements on your participation in the Plan and the Program, on the
Performance Units and on any Shares acquired under the Plan and the Program, to
the extent the Company determines it is necessary or advisable for legal or
administrative reasons, and to require you to sign any additional agreements or
undertakings that may be necessary to accomplish the foregoing.
XXI.Waiver. You acknowledge that a waiver by the Company of breach of any
provision of this Agreement shall not operate or be construed as a waiver of any
other provision of this Agreement, or of any subsequent breach by you or any
other grantee.
XXII.Headings. This Agreement’s section headings are for convenience only and
shall not constitute a part of this Agreement or affect this Agreement’s
meaning.
Very truly yours,
AMGEN INC.




By:___________________________

Name:
Title:






9



--------------------------------------------------------------------------------






APPENDIX A


ADDITIONAL TERMS AND CONDITIONS OF THE
AMENDED AND RESTATED
AMGEN INC. 2009 EQUITY INCENTIVE PLAN,
AS AMENDED AND/OR RESTATED FROM TIME TO TIME


AWARD OF PERFORMANCE UNITS
(BY COUNTRY)


Certain capitalized terms used but not defined in this Appendix A shall have the
meanings set forth in the Plan and/or the Agreement to which this Appendix is
attached.


TERMS AND CONDITIONS


This Appendix includes additional terms and conditions that govern any
Performance Units granted under the Plan if, under applicable law, you are a
resident of, are deemed to be a resident of or are working in one of the
countries listed below.  Furthermore, the additional terms and conditions that
govern the Performance Units granted hereunder may apply to you if you transfer
employment and/or residency to one of the countries listed below and the Company
shall, in its discretion, determine to what extent the terms and conditions
contained herein shall apply to you.


NOTIFICATIONS


This Appendix also includes notifications relating to exchange control and other
issues of which you should be aware with respect to your participation in the
Plan. The information is based on the exchange control, securities and other
laws in effect in the countries to which this Appendix refers as of October
2018. Such laws are often complex and change frequently. As a result, the
Company strongly recommends that you not rely on the notifications herein as the
only source of information relating to the consequences of your participation in
the Plan because the information may be outdated when you acquire Shares under
the Plan, or when you subsequently sell Shares acquired under the Plan and the
Program.


In addition, the notifications are general in nature and may not apply to your
particular situation, and the Company is not in a position to assure you of any
particular result. Accordingly, you should seek appropriate professional advice
as to how the relevant laws in your country may apply to your situation.
Finally, if you are a citizen or resident of a country other than the one in
which you are currently residing and/or working or are considered a resident of
another country for local law purposes, the information contained herein may not
be applicable to you or you may be subject to the provisions of one or more
jurisdictions.




Appendix A-1







--------------------------------------------------------------------------------





ALL NON-U.S. JURISDICTIONS


NOTIFICATIONS


Insider Trading Restrictions/Market Abuse Laws. You may be subject to insider
trading restrictions and/or market abuse laws based on the exchange on which the
Shares are listed and in applicable jurisdictions including the United States
and your country or your broker’s country, if different, which may affect your
ability to accept, acquire, sell or otherwise dispose of Shares, rights to
Shares (e.g., Performance Units) or rights linked to the value of Shares (e.g.,
Dividend Equivalents) during such times as you are considered to have “inside
information” regarding the Company (as defined by the laws in applicable
jurisdictions).  Local insider trading laws and regulations may prohibit the
cancellation or amendment of orders you place before you possessed inside
information. Furthermore you could be prohibited from (i) disclosing the inside
information to any third party, which may include fellow employees (other than
on a “need to know” basis) and (ii) “tipping” third parties or causing them
otherwise to buy or sell securities. Any restrictions under these laws or
regulations are separate from and in addition to any restrictions that may be
imposed under any applicable Company insider trading policy.  You are
responsible for ensuring your compliance with any applicable restrictions and
you should speak with your personal legal advisor on this matter.


Foreign Asset/Account, Tax Reporting Information. Your country of residence may
have certain foreign asset and/or account reporting requirements which may
affect your ability to acquire or hold Shares under the Plan or cash received
from participating in the Plan (including from any Dividends or Dividend
Equivalents received, or sale proceeds arising from the sale of Shares) in a
brokerage or bank account outside of your country. You may be required to report
such accounts, assets or transactions to the tax or other authorities in your
country. You also may be required to repatriate sale proceeds or other funds
received as a result of participating in the Plan to your country within a
certain time after receipt. You are responsible for ensuring your compliance
with such regulations, and you should speak with your personal legal advisor on
this matter.


Appendix A-2







--------------------------------------------------------------------------------







ALL EUROPEAN ECONOMIC AREA (“EEA”) / EUROPEAN UNION (“EU”) JURISDICTIONS


TERMS AND CONDITIONS


Data Privacy Notice.  This provision replaces Section XV of the Agreement:


Please refer to the Fair Processing Notice previously provided by your local
human resources representative, which notice governs the collection, use and
transfer of your personal data necessary for the Company and your Employer to
facilitate your participation in the Plan and the Program. If you have any
questions or concerns regarding the Fair Processing Notice, including questions
about your rights afforded thereunder, you should contact your local human
resources representative or send an email to staffing-hrconnect@amgen.com.
For purposes of implementing, administering and managing the Plan, Company and
your Employer may hold certain personal data about you, including your name,
home address and telephone number, email address, date of birth, social
insurance number (to the extent permitted under applicable local law), passport
or other identification number, salary, nationality, job title/work
history/service periods, residency status, citizenship, tax withholding and
payroll data, any shares of stock or directorships held in the Company, details
of all equity compensation or any other entitlement to Shares awarded,
cancelled, vested, unvested or outstanding in your favor (“personal data”).
You authorize the transfer of your personal data to Merrill Lynch Bank & Trust
Co., FSB, or any successor thereto, and any other third parties which may assist
the Company (presently or in the future) with implementing, administering and
managing your participation in the Plan and the Program to receive, possess,
use, retain and transfer your personal data, in electronic or other form, for
the purpose of implementing, administering and managing your participation in
the Plan and the Program, including any requisite transfer of such personal data
as may be required to any other broker, escrow agent or other third party with
whom the Shares received in settlement of the Performance Units may be
deposited.


ARGENTINA


TERMS AND CONDITIONS


Labor Law Acknowledgement.  The following provision supplements Section IX of
the Agreement:


In accepting the grant of Performance Units, you acknowledge, understand and
agree that the grant of the Performance Units is made by the Company (not your
Employer) in its sole discretion and that the value of the Performance Units or
any Shares acquired under the Plan and the Program shall not constitute salary
or wages for any purpose under Argentine labor law including, but not


Appendix A-3







--------------------------------------------------------------------------------





limited to, the calculation of (i) any labor benefits including, without
limitation, vacation pay, thirteenth salary, compensation in lieu of notice,
annual bonus, disability, and leave of absence payments, etc., or (ii) any
termination or severance indemnities or similar payments.


NOTIFICATIONS


Securities Law Information.  Neither the Performance Units nor the underlying
Shares are publicly offered or listed on any stock exchange in Argentina.  The
offer is private and not subject to the supervision of any Argentine
governmental authority.


Exchange Control Information.  Exchange control regulations in Argentina are
subject to frequent change.  You should consult with your personal legal advisor
regarding any exchange control obligations that you may have prior to receiving
proceeds from Dividend Equivalents, the sale of Shares or dividends.  You must
comply with any and all Argentine currency exchange restrictions, approvals and
reporting requirements in connection with your participation in the Plan and the
Program.


AUSTRALIA


NOTIFICATIONS


Australia Offer Document. The offer of the Award is intended to comply with the
provisions of the Corporations Act 2001, ASIC Regulatory Guide 49 and ASIC Class
Order CO 14/1000. Additional details are set forth in the Offer Document for the
Offer of Performance Units to Australian Resident Employees.


Tax Information. Subdivision 83A-C of the Income Tax Assessment Act 1997 (Cth)
applies to the Performance Units granted under the Plan, such that the
Performance Units are intended to be subject to deferred taxation.


Exchange Control Information. If you are an Australian resident, exchange
control reporting is required for cash transactions exceeding AUD10,000 and for
international fund transfers. If an Australian bank is assisting with the
transaction, the bank will file the report on your behalf. If there is no
Australian bank involved in the transfer, you will be required to file the
report.


AUSTRIA


NOTIFICATIONS


Exchange Control Information.  If you are an Austrian resident and you hold
Shares acquired under the Plan and the Program outside of Austria, you must
submit a report to the Austrian National Bank. An exemption applies if the value
of the Shares as of any given quarter does not meet or exceed €30,000,000 or if
the value of the Shares in any given year as of December 31 does not meet or
exceed €5,000,000. If the former threshold is exceeded, quarterly obligations
are imposed, whereas if the latter threshold is exceeded, annual reports must be
given. The quarterly reporting


Appendix A-4







--------------------------------------------------------------------------------





date is as of the last day of the respective quarter and the deadline for filing
the quarterly report is the 15th day of the month following the end of the
respective quarter. The annual reporting date is December 31 and the deadline
for filing the annual report is January 31 of the following year.


A separate reporting requirement applies when you sell Shares acquired under the
Plan and the Program, receive a cash Dividend paid on such Shares or Dividend
Equivalents paid in cash. In that case, there may be exchange control
obligations if the cash proceeds are held outside of Austria. If the transaction
volume of all cash accounts abroad meets or exceeds €10,000,000, the movements
and balances of all accounts must be reported monthly, as of the last day of the
month, on or before the 15th day of the following month, on the prescribed form
(Meldungen SI-Forderungen und/oder SI-Verpflichtungen).


BELGIUM


NOTIFICATIONS


Tax Reporting; Foreign Asset/Account Reporting Information.  If you are a
Belgian resident, you are required to report any taxable income attributable to
the Award granted hereunder on your annual tax return. You are also required to
report any securities (e.g., Shares acquired under the Plan and the Program)
held and bank accounts (including brokerage accounts) opened and maintained
outside of Belgium on your annual tax return. In a separate report, you are
required to provide the National Bank of Belgium with the account details of any
such foreign accounts (including the account number, bank name and country in
which such account was opened). This report, as well as information on how to
complete it, can be found on the website of the National Bank of Belgium,
www.nbb.be, under the Kredietcentrales / Centrales des crédits caption.


BRAZIL


TERMS AND CONDITIONS


Compliance with Law. By accepting the Performance Units, you acknowledge that
you agree to comply with applicable Brazilian laws and pay any and all
applicable taxes associated with the vesting of the Performance Units, the sale
of Shares acquired under the Plan and the Program, the payment of Dividends on
such Shares and the receipt of any Dividend Equivalents paid in cash.


Appendix A-5







--------------------------------------------------------------------------------







Nature of Grant. This provision supplements Section IX of the Agreement:


In accepting the grant of Performance Units, you acknowledge (i) that you are
making an investment decision, (ii) that the Shares will be issued to you only
if the vesting conditions are met and any necessary services are rendered by you
during the vesting period set forth in the Vesting Schedule, and (iii) that the
value of the underlying Shares is not fixed and may increase or decrease in
value over the vesting period without compensation to you.


NOTIFICATIONS


Exchange Control Information. If you are resident or domiciled in Brazil, you
will be required to submit annually a declaration of assets and rights held
outside of Brazil to the Central Bank of Brazil if the aggregate value of such
assets and rights exceeds US$100,000. If such amount exceeds US$100,000,000, the
referenced declaration must be submitted quarterly. Assets and rights that must
be reported include the following: (i) bank deposits; (ii) loans; (iii)
financing transactions; (iv) leases; (v) direct investments; (vi) portfolio
investments, including Shares acquired under the Plan and the Program; (vii)
financial derivatives investments; and (viii) other investments, such as real
estate. Please note that foreign individuals holding Brazilian visas are
considered Brazilian residents for purposes of this reporting requirement and
must declare at least the assets held abroad that were acquired subsequent to
the date of admittance as a resident of Brazil. Individuals holding assets and
rights outside of Brazil valued at less than US$100,000 are not required to
submit a declaration.


BULGARIA


Foreign Asset/Account Reporting Information. You will be required to annually
file statistical forms with the Bulgarian National Bank regarding your
receivables in bank accounts abroad as well as your securities abroad (e.g.,
Shares acquired under the Plan) if the total sum of all such receivables and
securities equals or exceeds BGN 50,000 as of the previous calendar year-end. 
The reports are due by March 31. You should contact your bank in Bulgaria for
additional information regarding this requirement.


CANADA


TERMS AND CONDITIONS


Termination of Service. This provision supplements Section IX(j) of the
Agreement:


in the event of involuntary termination of your employment (regardless of the
reason for such termination and whether or not later found to be invalid or in
breach of employment laws in the jurisdiction where you are employed or the
terms of your employment agreement, if any), your right to receive an Award and
vest in such Award under the Plan and the Program, if any, will terminate
effective as of the date that is the earlier of: (1) the date you receive
written notice of termination of employment from the Company or your Employer,
or (2) the date you are no longer


Appendix A-6







--------------------------------------------------------------------------------





actively employed by the Company or your Employer regardless of any notice
period or period of pay in lieu of such notice required under local law
(including, but not limited to statutory law, regulatory law and/or common law).
Your right, if any, to acquire Shares pursuant to an Award after termination of
employment will be measured by the date of termination of your active employment
and will not be extended by any notice period mandated under local law;


Form of Settlement - Performance Units Payable Only in Shares.  Notwithstanding
any discretion in Section 9.5 of the Plan or the Program or anything to the
contrary in the Agreement, the Award does not provide any right for you, as a
resident of Canada, to receive a cash payment and shall be paid in Shares only.


The following provisions will apply to you if you are a resident of Quebec:


Language Consent.  The parties acknowledge that it is their express wish that
the Agreement, as well as all documents, notices, and legal proceedings entered
into, given or instituted pursuant hereto or relating directly or indirectly
hereto, be drawn up in English.


Les parties reconnaissent avoir exigé la rédaction en anglais de cette
convention (« Agreement »), ainsi que de tous documents, avis et procédures
judiciaires, exécutés, donnés ou intentés en vertu de, ou liés directement ou
indirectement à, la présente convention.


Data Privacy Notice.  This provision supplements Section XV of the Agreement:


You hereby authorize the Company and the Company’s representative to discuss
with and obtain all relevant information from all personnel (professional or
not) involved in the administration of the Plan and the Program. You further
authorize the Company, your Employer and Merrill Lynch Bank & Trust Co., FSB (or
any other stock plan service provider) to disclose and discuss your
participation in the Plan with their advisors. You also authorize the Company
and your Employer to record such information and keep it in your file.


NOTIFICATIONS


Securities Law Information. You are permitted to sell Shares acquired through
the Plan through the designated broker appointed under the Plan, if any,
provided that the resale of such Shares takes place outside of Canada through
the facilities of a stock exchange on which the Shares are listed (e.g., the
Nasdaq Global Select Market).


Foreign Asset/Account Reporting Information. Specified foreign property,
including Shares, stock options and other rights to receive Shares (e.g.,
Performance Units) of a non-Canadian company held by a Canadian resident
employee generally must be reported annually on a Form T1135 (Foreign Income
Verification Statement) if the total cost of the employee’s specified foreign
property exceeds C$100,000 at any time during the year. Thus, such stock options
and Performance Units must be reported – generally at nil cost – if the
C$100,000 cost threshold is exceeded because other specified foreign property is
held by the employee. When Shares are acquired, their cost generally is the
adjusted cost base (“ACB”) of the Shares. The ACB ordinarily would equal the


Appendix A-7







--------------------------------------------------------------------------------





fair market value of the Shares at the time of acquisition, but if the employee
owns other shares of the same company, this ACB may have to be averaged with the
ACB of the other shares.


CHINA


TERMS AND CONDITIONS


The following terms apply only to individuals who are subject to exchange
control restrictions in the People’s Republic of China (the “PRC”), as
determined by the Company in its sole discretion:


Vesting of the Performance Units. Notwithstanding anything to the contrary in
Article 7.1 of the Program, if your employment with the Company or an Affiliate
terminates at any time during the Performance Period, you shall forfeit all
Performance Units.


Sale Requirement. Notwithstanding anything to the contrary in the Agreement, due
to exchange control laws in the PRC, you agree that the Company reserves the
right to require the immediate sale of any Shares acquired upon settlement of
the Performance Units. You understand and agree that any such immediate sale of
Shares will occur as soon as is practical following settlement of the
Performance Units. Alternatively, if the Shares are not immediately sold upon
settlement of the Performance Units, the Company will require the sale of any
Shares you may then hold within six (6) months (or such other period as may be
required under applicable legal or exchange control requirements) following the
termination of your employment with the Company, including its Affiliates.


You agree that the Company is authorized to instruct Merrill Lynch Bank & Trust
Co., FSB or such other designated broker as may be selected by the Company to
assist with the sale of the Shares on your behalf pursuant to this
authorization, and you expressly authorize such broker to complete the sale of
such Shares. You also agree to sign any agreements, forms and/or consents that
may be reasonably requested by the Company (or the Company’s designated broker)
to effectuate the sale of the Shares (including, without limitation, as to the
transfers of the proceeds and other exchange control matters noted below) and to
otherwise cooperate with the Company with respect to such matters, provided that
you shall not be permitted to exercise any influence over how, when or whether
the sales occur. Upon the sale of the Shares, you will receive the cash proceeds
from the sale, less any applicable Tax Obligations, brokerage fees or
commissions, in accordance with applicable exchange control laws and
regulations.


You acknowledge that Merrill Lynch Bank & Trust Co., FSB or such other
designated broker as may be selected by the Company is under no obligation to
arrange for the sale of the Shares at any particular price. Due to fluctuations
in the Share price and/or applicable exchange rates between the settlement date
and (if later) the date on which the Shares are sold, the amount of proceeds
ultimately distributed to you may be more or less than the market value of the
Shares on the settlement date (which is the amount relevant to determining your
liability for Tax Obligations). You understand and agree that the Company is not
responsible for the amount of any loss that you may incur and that the Company
assumes no liability for any fluctuations in the Share price and/or any
applicable exchange rate.


Appendix A-8







--------------------------------------------------------------------------------







Designated Broker Account. If Shares issued upon the settlement of the
Performance Units are not immediately sold, you acknowledge that you are
required to maintain the Shares in an account with Merrill Lynch Bank & Trust
Co., FSB or such other designated broker as may be selected by the Company until
the Shares are sold through such Company-designated broker.


Exchange Control Requirements. You understand and agree that, pursuant to local
exchange control requirements, you will be required to repatriate the cash
proceeds from the sale of the Shares issued upon settlement of the Performance
Units and from the receipt of any Dividends or Dividend Equivalents to China.
You further understand that, under applicable laws, such repatriation of your
cash proceeds will need to be effectuated through a special exchange control
account established by the Company or any Affiliate, including your Employer,
and you hereby consent and agree that any proceeds may be transferred to such
special account prior to being delivered to you. You also understand that the
Company will deliver the proceeds to you as soon as possible, but that there may
be delays in distributing the funds to you due to exchange control requirements
in China. Proceeds may be paid to you in U.S. dollars or local currency at the
Company’s discretion. If the proceeds are paid to you in U.S. dollars, you will
be required to set up a U.S. dollar bank account in China so that the proceeds
may be deposited into this account. If the proceeds are paid to you in local
currency, the Company is under no obligation to secure any particular currency
conversion rate and the Company may face delays in converting the proceeds to
local currency due to exchange control restrictions. You further agree to comply
with any other requirements that may be imposed by the Company in the future in
order to facilitate compliance with exchange control requirements in China.


COLOMBIA


TERMS AND CONDITIONS


Labor Law Acknowledgement. The following provision supplements Section IX of the
Agreement:


You acknowledge that pursuant to Article 15 of Law 50/1990 (Article 128 of the
Colombian Labor Code), the Plan, the Program and related benefits do not
constitute a component of “salary” for any purpose. Therefore, they are
considered to be of an extraordinary nature and will not be included and/or
considered for purposes of calculating any and all labor benefits, such as
legal/fringe benefits, vacations, indemnities and/or any other labor-related
amounts which may be payable.


NOTIFICATIONS


Securities Law Information. The Shares are not and will not be registered with
the Colombian registry of publicly traded securities (Registro Nacional de
Valores y Emisores) and therefore the Shares may not be offered to the public in
Colombia. Nothing in this document should be construed as the making of a public
offer of securities in Colombia.




Appendix A-9







--------------------------------------------------------------------------------





Exchange Control Information. Investment in assets located abroad (such as
Shares acquired under the Plan and the Program) does not require prior approval
from the Central Bank (Banco de la República). Nonetheless, such investments are
subject to exchange control regulations. If you are a Colombian resident and the
value of your aggregate investments held abroad (including Shares) equals or
exceeds US$500,000 as of December 31 of the applicable calendar year, these
investments must be registered with the Central Bank. Upon the sale or other
disposition of investments (including Shares, Dividends and Dividend
Equivalents) which have been registered with the Central Bank, the registration
with the Central Bank must be cancelled no later than March 31 of the year
following the year of the sale or disposition (or a fine of up to 200% of the
value of the infringing payment will apply). When investments held abroad are
sold or otherwise disposed of, regardless of whether they have been registered
with the Central Bank, Colombian residents must repatriate the proceeds to
Colombia by selling currency to a Colombian bank and filing the appropriate
form.


CROATIA


NOTIFICATIONS


Exchange Control Information. Croatian residents may be required to report any
foreign investments (including Shares acquired under the Plan and the Program)
to the Croatian National Bank for statistical purposes. You should be aware that
exchange control regulations in Croatia are subject to frequent change and you
are solely responsible for ensuring your continued compliance with current
Croatian exchange control laws.


CZECH REPUBLIC


NOTIFICATIONS


Foreign Asset/Account Reporting Information.  Proceeds from the sale of Shares,
any Dividends paid on such Shares or Dividend Equivalents may be held in a cash
account abroad and you are no longer required to report the opening and
maintenance of a foreign account to the Czech National Bank (the “CNB”), unless
the CNB notifies you specifically that such reporting is required. Upon request
of the CNB, you may need to file a notification within fifteen (15) days of the
end of the calendar quarter in which you acquire Shares.


Exchange Control Information. Czech residents may be required to report the
following transactions even in the absence of a request from the CNB: foreign
direct investments with a value of 2,500,000 Kč or more in the aggregate or
other foreign financial assets with a value of 200,000,000 Kč or more.


DENMARK


TERMS AND CONDITIONS


Danish Stock Option Act. In accepting the Performance Units, you acknowledge
that you have received an Employer Statement translated into Danish, which is
being provided to comply with


Appendix A-10







--------------------------------------------------------------------------------





the Danish Stock Option Act. To the extent more favorable to you and required to
comply with the Stock Option Act, the terms set forth in your Employer Statement
will apply to your participation in the Plan and the Program.


NOTIFICATIONS


Foreign Asset/Account Reporting Information.  If you establish an account
holding Shares or an account holding cash outside of Denmark, you must report
the account to the Danish tax authorities. The form which should be used in this
respect can be obtained from a local bank. (These obligations are separate from
and in addition to the obligations described below.)


Securities/Tax Reporting Information.  If you hold Shares acquired under the
Plan and the Program in a brokerage account with a broker or bank (the
“depositary”) outside of Denmark, you are required to inform the Danish tax
authorities about the account by signing and filing a Form V (Erklaering V). It
is only necessary to submit a Form V the first time securities are deposited
with a depositary outside of Denmark.  However, if the securities are
transferred to a different depositary or if you begin using a new depositary, a
new Form V will be required. 


The depositary may sign a statement according to which the depositary undertakes
an obligation, without further request, to forward certain information
concerning the Shares on an annual basis to the Danish tax authorities. However,
if the depositary does not agree to sign such a statement, you will be
personally responsible for submitting the required information as an attachment
to your annual income tax return. By signing the Form V, you authorize the
Danish tax authorities to examine the account. Generally, the Form V must be
submitted by the depositary no later than on February 1 of the year following
the calendar year to which the information relates. However, if you are
responsible for submitting the required information, you must submit it as an
attachment to your annual income tax return. A sample of Form V can be found at
the following website: www.skat.dk.


In addition, if you open a brokerage or bank account with a U.S. bank, the
account will be treated as a “deposit account” because cash can be held in the
account. Therefore, you also must file a Form K (Erklaering K) with the Danish
tax authorities. By signing the Form K, you authorize the Danish tax authorities
to examine the account. A separate form must be submitted for each account held
outside of Denmark that holds Shares or cash which are taxable in Denmark. A
sample of Form K can be found at the following website: www.skat.dk.


EGYPT


NOTIFICATIONS


Exchange Control Information. If you transfer funds into Egypt in connection
with the Performance Units, you are required to transfer the funds through a
registered bank in Egypt.




Appendix A-11







--------------------------------------------------------------------------------





FINLAND


There are no country-specific provisions.


FRANCE


TERMS AND CONDITIONS


Language Consent. By accepting the Award, you confirm having read and understood
the Plan and Agreement which were provided in the English language. You accept
the terms of these documents accordingly.


Consentement Relatif à la Langue Utilisée. En acceptant l’prix, vous confirmez
avoir lu et compris le Plan et le Contrat, qui ont été communiqués en langue
anglaise. Vous acceptez les termes de ces documents en connaissance de cause.


NOTIFICATIONS


Foreign Asset/Account Reporting Information. French residents and non-residents
must declare to the Customs Authorities the cash and securities they import or
export without the use of a financial institution when the value of such cash or
securities exceeds €10,000. French residents also must report all foreign bank
and brokerage accounts on an annual basis (including accounts opened or closed
during the tax year) on a specific form together with the income tax return.
Failure to comply could trigger significant penalties.


GERMANY


NOTIFICATIONS


Exchange Control Information. Cross-border payments in excess of €12,500 must be
reported monthly to the German Federal Bank (Bundesbank). In case of payments in
connection with securities (including proceeds realized upon the sale of Shares
or the receipt of Dividends or Dividend Equivalents), the report must be made by
the 5th day of the month following the month in which the payment was received
and must be filed electronically. The form of report (Allgemeines Meldeportal
Statistik) can be accessed via the Bundesbank’s website (www.bundesbank.de) and
is available in both German and English. You are responsible for satisfying any
applicable reporting obligation.


GREECE


There are no country-specific provisions.


HONG KONG


TERMS AND CONDITIONS


Appendix A-12







--------------------------------------------------------------------------------







Form of Settlement - Performance Units Payable Only in Shares.  Notwithstanding
any discretion in Section 9.5 of the Plan or the Program or anything to the
contrary in the Agreement, the Award does not provide any right for you, as a
resident of Hong Kong, to receive a cash payment and shall be paid in Shares
only.


Sale of Shares.  Shares received at vesting are accepted as a personal
investment. In the event that Shares are issued in respect of Performance Units
within six (6) months of the Grant Date, you agree that you will not offer to
the public or otherwise dispose of such Shares prior to the six (6)-month
anniversary of the Grant Date.


NOTIFICATIONS


SECURITIES WARNING:  The contents of this document have not been reviewed by any
regulatory authority in Hong Kong. You should exercise caution in relation to
the offer. If you are in doubt about any of the contents of the Agreement,
including this Appendix, or the Plan, you should obtain independent professional
advice. The Performance Units and any Shares issued in respect of the
Performance Units do not constitute a public offering of securities under Hong
Kong law and are available only to members of the Board and Employees. The
Agreement, including this Appendix, the Plan and other incidental communication
materials have not been prepared in accordance with and are not intended to
constitute a “prospectus” for a public offering of securities under the
applicable securities legislation in Hong Kong. The Performance Units and any
documentation related thereto are intended solely for the personal use of each
member of the Board and/or Employee and may not be distributed to any other
person.


HUNGARY


There are no country-specific provisions.


ICELAND


NOTIFICATIONS


Exchange Control Information. Approval by the Central Bank of Iceland is no
longer required to participate in the Plan and the Program, regardless of the
value of the Shares acquired under the Plan and the Program. Despite the recent
relaxation of the exchange control requirements, you should consult with your
personal advisor to ensure compliance with applicable exchange control
regulations in Iceland as such regulations are subject to frequent change. You
are responsible for ensuring compliance with all exchange control laws
in Iceland.


INDIA


NOTIFICATIONS




Appendix A-13







--------------------------------------------------------------------------------





Exchange Control Information.  You understand that you must repatriate any cash
Dividends paid on Shares acquired under the Plan and the Program to India or any
Dividend Equivalents paid in cash, as well as any proceeds from the sale of
Shares within a prescribed period of time (currently, within one hundred and
eighty (180) days of receipt of cash Dividends or Dividend Equivalents, and
within ninety (90) days of receipt of sale proceeds), or such other period of
time as may be required under applicable regulations. You will receive a foreign
inward remittance certificate (“FIRC”) from the bank where you deposit the
foreign currency, and you must maintain the FIRC as proof of repatriation of
funds in the event that the Reserve Bank of India or your Employer requests
proof of repatriation. It is your responsibility to comply with these
requirements.


Foreign Asset/Account Reporting Information. You are required to declare foreign
bank accounts and any foreign financial assets (including Shares held outside of
India) in your annual tax return. It is your responsibility to comply with this
reporting obligation and you should consult your personal tax advisor in this
regard.


IRELAND


TERMS AND CONDITIONS


Nature of Grant.  This provision supplements Section IX of the Agreement:


In accepting the grant of Performance Units, you acknowledge that the benefits
received under the Plan will not be taken into account for any redundancy or
unfair dismissal claim.


ITALY


TERMS AND CONDITIONS


Nature of Grant. In accepting the grant of Performance Units, you acknowledge
that (1) you have received a copy of the Plan, the Program, the Agreement and
this Appendix; (2) you have reviewed the applicable documents in their entirety
and fully understand the contents thereof; and (3) you accept all provisions of
the Plan, the Program, the Agreement and this Appendix.


You further acknowledge that you have read and specifically and explicitly
approve, without limitation, the following sections of the Agreement: Section
III, Section IV, Section V, Section IX, Section IV, Section XVI, Section XX and
the Data Privacy Notice for All European Economic Area (“EEA”) / European Union
(“EU”) Jurisdictions in this Appendix.


NOTIFICATIONS


Foreign Asset/Account Reporting Information. Italian residents who, at any time
during the fiscal year, hold foreign financial assets (including cash and
Shares) which may generate income taxable in Italy are required to report these
assets on their annual tax returns (UNICO Form, RW Schedule) for the year during
which the assets are held, or on a special form if no tax return is due.


Appendix A-14







--------------------------------------------------------------------------------





These reporting obligations will also apply to Italian residents who are the
beneficial owners of foreign financial assets under Italian money laundering
provisions.


Foreign Financial Assets Tax. The fair market value of any Shares held outside
of Italy is subject to a foreign assets tax. The market value is considered to
be the value of the Shares on the Nasdaq Global Select Market on December 31 of
the applicable year in which you held the Shares (or when the Shares are
acquired during the course of the year, the tax is levied in proportion to the
actual days of holding over the calendar year). You should consult with your
personal tax advisor about the foreign financial assets tax.


JAPAN


NOTIFICATIONS


Foreign Asset/Account Reporting Information. You will be required to report to
the Japanese tax authorities details of any assets held outside of Japan as of
December 31st (including any Shares acquired under the Plan and the Program) to
the extent such assets have a total net fair market value exceeding ¥50,000,000.
Such report will be due by March 15 each year. You should consult with your
personal tax advisor as to whether the reporting obligation applies to you and
whether you will be required to include in the report details of any Shares or
cash that you hold.


JORDAN


There are no country-specific provisions.


KOREA


NOTIFICATIONS


Foreign Asset/Account Reporting Information. You are required to declare all
foreign financial accounts (e.g. non-Korean bank accounts, brokerage accounts
holding Shares, etc.) to the Korean tax authority and file a report regarding
such accounts if the monthly balance of such accounts exceeds a certain
threshold on any month-end date during a calendar year. It is your
responsibility to comply with this reporting obligation and you should consult
your personal tax advisor to ensure compliance with this requirement.


LATVIA


There are no country-specific provisions.




Appendix A-15







--------------------------------------------------------------------------------





LEBANON


Securities Law Information. The Plan does not constitute the marketing or
offering of securities in Lebanon pursuant to Law No. 161 (2011), the Capital
Markets Law. Offerings under the Plan are being made only to eligible Employees
of your Employer, the Company or an Affiliate.


LITHUANIA


There are no country-specific provisions.


MALAYSIA


NOTIFICATIONS


Director Notification Requirement. If you are a director of the Company’s
Malaysian Affiliate, you are subject to certain notification requirements under
the Malaysian Companies Act. Among these requirements is an obligation to notify
the Malaysian Subsidiary in writing when you receive or dispose of an interest
(e.g., Performance Units or Shares) in the Company or any related company. Such
notifications must be made within fourteen (14) days of receiving or disposing
of any interest in the Company or any related company.


MEXICO


TERMS AND CONDITIONS


Acknowledgement of the Grant.  In accepting the Award granted hereunder, you
acknowledge that you have received a copy of the Plan and the Program, have
reviewed the Plan and the Program and the Agreement, including this Appendix, in
their entirety and fully understand and accept all provisions of the Plan, the
Program and the Agreement, including this Appendix. You further acknowledge that
you have read and specifically and expressly approve the terms and conditions of
Section IX of the Agreement, in which the following is clearly described and
established:
 
(1)    Your participation in the Plan and the Program do not constitute an
acquired right.


(2)
The Plan and your participation in the Plan and the Program are offered by Amgen
Inc. on a wholly discretionary basis.



(3)    Your participation in the Plan and the Program is voluntary.


(4)
Amgen Inc. and its Affiliates are not responsible for any decrease in the value
of any Shares issued with respect to the Award.



Labor Law Acknowledgement and Policy Statement.  In accepting any Award granted
hereunder, you expressly recognize that Amgen Inc., with registered offices at
One Amgen Center Drive, Thousand Oaks, California 91320, U.S.A., is solely
responsible for the administration of the Plan


Appendix A-16







--------------------------------------------------------------------------------





and that your participation in the Plan and acquisition of Shares do not
constitute an employment relationship between you and Amgen Inc. since you are
participating in the Plan on a wholly commercial basis and your sole employer is
Amgen Mexico S.A. de C.V. (“Amgen-Mexico”). Based on the foregoing, you
expressly recognize that the Plan and the Program and the benefits that you may
derive from participation in the Plan and the Program do not establish any
rights between you and your Employer, Amgen-Mexico, and do not form part of the
employment conditions and/or benefits provided by Amgen-Mexico and any
modification of the Plan or its termination shall not constitute a change or
impairment of the terms and conditions of your employment.


You further understand that your participation in the Plan and the Program is as
a result of a unilateral and discretionary decision of Amgen Inc.; therefore,
Amgen Inc. reserves the absolute right to amend and/or discontinue your
participation in the Plan at any time without any liability to you.


Finally, you hereby declare that you do not reserve to yourself any action or
right to bring any claim against Amgen Inc. for any compensation or damages
regarding any provision of the Plan or the benefits derived under the Plan, and
you therefore grant a full and broad release to Amgen Inc., its Affiliates,
stockholders, officers, agents or legal representatives with respect to any
claim that may arise.


Spanish Translation


Reconocimiento del Otorgamiento.  Al aceptar cualquier Otorgamiento de Acciones
bajo el presente documento, usted reconoce que ha recibido una copia del Plan y
del Programa, que ha revisado el Plan y el Programa, así como también el
Apéndice en su totalidad, además que comprende y está de acuerdo con todas las
disposiciones tanto del Plan, del Programa y del Otorgamiento, incluyendo este
Apéndice. Asimismo, usted reconoce que ha leído y manifiesta específicamente y
expresamente la conformidad con los términos y condiciones establecidos en la
Sección IX del Acuerdo del Otorgamiento, en los que se establece y describe
claramente que:


(1)
Su participación en el Plan y en el Programa de ninguna manera constituye un
derecho adquirido.



(2)
Su participación en Plan y en el Programa son ofrecidos por Amgen Inc. de forma
completamente discrecional.



(3)    Su participación en el Plan y en el Programa es voluntaria.


(4)
Amgen Inc. y sus Afiliados no son responsables de ninguna disminución en el
valor de las Acciones Comunes emitidas mediante el Plan.



Reconocimiento de la Ley Laboral y Declaración de Política. Al aceptar cualquier
Otorgamiento bajo el presente, usted reconoce expresamente que Amgen Inc., con
oficinas registradas localizadas en One Amgen Center Drive, Thousand Oaks,
California 91320, U.S.A., es la única responsable de la administración del Plan
y que su participación en el mismo y la adquisición de Acciones Comunes no
constituyen de ninguna manera una relación laboral entre usted y Amgen Inc.,
debido a que su


Appendix A-17







--------------------------------------------------------------------------------





participación en el Plan es únicamente una relación comercial y que su único
empleador es Amgen Mexico S.A. de C.V. (“Amgen-Mexico”). Derivado de lo
anterior, usted reconoce expresamente que el Plan y el Programa y los beneficios
a su favor que pudieran derivar de la participación en el mismo, no establecen
ningún derecho entre usted y su empleador, Amgen – México, y no forman parte de
las condiciones laborales y/o los beneficios otorgados por Amgen – México, y
cualquier modificación del Plan o la terminación del mismo no constituirá un
cambio o desmejora de los términos y condiciones de su trabajo.


Asimismo, usted entiende que su participación en el Plan y en el Programa es
resultado de la decisión unilateral y discrecional de Amgen Inc., por lo tanto,
Amgen Inc. se reserva el derecho absoluto de modificar y/o descontinuar su
participación en el Plan en cualquier momento y sin ninguna responsabilidad para
usted.


Finalmente, usted manifiesta que no se reserva ninguna acción o derecho que
origine una demanda en contra de Amgen Inc., por cualquier compensación o daños
y perjuicios, en relación con cualquier disposición del Plan o de los beneficios
derivados del mismo, y en consecuencia usted exime amplia y completamente a
Amgen Inc. de toda responsabilidad, como así también a sus Afiliadas,
accionistas, directores, agentes o representantes legales con respecto a
cualquier demanda que pudiera surgir.


NETHERLANDS


NOTIFICATIONS


Securities Law Information.


a107finalamgenglobalp_image1.jpg [a107finalamgenglobalp_image1.jpg]


NORWAY


There are no country-specific provisions.


PHILIPPINES


NOTIFICATIONS


Securities Law Information. This offer of Performance Units is being made
pursuant to an exemption from registration under Section 10.2 of the Philippines
Securities Regulation Code (the “SRC”) that has been approved by the Philippines
Securities and Exchange Commission.


You should be aware of the risks of participating in the Plan and the Program,
including, but not limited to, the risk of fluctuations in the price of the
underlying Shares and the risk of currency fluctuations between the U.S. dollar
and your local currency. In this regard, you should be aware


Appendix A-18







--------------------------------------------------------------------------------





that the value of any Shares acquired under the Plan may decrease after the
Shares are issued and fluctuations in currency exchange rates between your local
currency and the U.S. dollar may affect the value of the Performance Units, any
Shares that may be issued or the subsequent sale of any Shares acquired under
the Plan. The Company is not making any representations, projections or
assurances regarding the value of the Shares now or in the future.


For further information on risk factors impacting the Company’s business that
may affect the value of Shares, you should refer to the risk factors discussion
in the Company’s Annual Report on Form 10-K and Quarterly Reports on Form 10-Q,
which are filed with the U.S. Securities and Exchange Commission and are
available online at www.sec.gov, as well as on the Company’s website at
http://investors.amgen.com. In addition, you may receive, free of charge, a copy
of the Company’s Annual Report, Quarterly Reports or any other reports, proxy
statements or communications distributed to the Company’s stockholders on
written request to investor.relations@amgen.com.
 
The securities being offered or sold herein have not been registered with the
Philippine Securities and Exchange Commission under the SRC. Any future offer or
sale thereof is subject to registration requirements under the SRC unless such
offer or sale qualifies as an exempt transaction. To avoid triggering the
registration requirement, any disposition or sale of Shares acquired under the
Plan must take place outside the Philippines, which will be the case if the
Shares are sold on the Nasdaq Global Select Market on which the Shares are
currently listed.


POLAND


NOTIFICATIONS


Exchange Control Information.  Polish residents holding foreign securities
(including Shares) and maintaining accounts abroad must file reports with the
National Bank of Poland if the aggregate value of Shares and cash held in such
foreign accounts exceeds PLN 7,000,000. If required, the reports are due on a
quarterly basis by the 20th day following the end of each quarter and must be
filed on special forms available on the website of the National Bank of Poland.
In addition, Polish residents are required to transfer funds through a bank
account in Poland if the transferred amount in any single transaction exceeds a
specified threshold (currently €15,000 (or PLN 15,000 if such transfer of funds
is associated with the business activity of a consultant)). You must store all
documents connected with any foreign exchange transactions you engage in for a
period of five (5) years from the end of the year when such transactions were
made. Penalties may apply for failure to comply with exchange control
requirements.




Appendix A-19







--------------------------------------------------------------------------------





PORTUGAL


TERMS AND CONDITIONS
Consent to Receive Information in English. You hereby expressly declare that you
have full knowledge of the English language and have read, understood and fully
accepted and agreed with the terms and conditions established in the Plan, the
Program and Agreement.


Conhecimento da Lingua. Por meio do presente, eu declaro expressamente que tem
pleno conhecimento da língua inglesa e que li, compreendi e livremente aceitei e
concordei com os termos e condições estabelecidas no Plano, no Programa e no
Acordo.


PUERTO RICO


There are no country-specific provisions.


ROMANIA


NOTIFICATIONS


Exchange Control Information. Any transfer of money exceeding €15,000 (whether
via one transaction or several transactions that appear to be linked to each
other) must be reported to the National Office for Prevention and Control of
Money Laundering on specific forms by the relevant bank or financial
institution. If you deposit proceeds from the sale of Shares or the receipt of
Dividends or Dividend Equivalents in a bank account in Romania, you may be
required to provide the Romanian bank assisting with the transaction with
appropriate documentation explaining the source of the income. You should
consult with a legal advisor to determine whether you will be required to submit
such documentation to the Romanian bank.


RUSSIA


TERMS AND CONDITIONS


Exchange Control Requirements. As the Shares are listed on a specified foreign
stock exchange determined according to the Russian law “On the Securities
Market,” Russian residents may receive certain funds (e.g., cash Dividends and
sale proceeds but not Dividend Equivalents) directly into a foreign bank account
held in a Organization for Economic Cooperation and Development (“OECD”) country
(such as the U.S.) or a Financial Action Task Force (“FATF”) country without
first repatriating such cash proceeds (as was previously required).


Appendix A-20







--------------------------------------------------------------------------------







You understand and agree that, pursuant to Russian exchange control
requirements, you may still be required to repatriate to Russia certain cash
proceeds (e.g., Dividend Equivalents) paid on Shares, unless such proceeds will
be paid into and held in your brokerage account in the U.S., for example, for
reinvestment purposes, or a different statutory exception applies. You should
consult with your personal legal advisor in this regard.


Without limiting the generality of the foregoing, you acknowledge that the
Company reserves the right, in its sole discretion, depending on developments in
Russian exchange control laws and regulations, to force the immediate sale of
any Shares to be issued in settlement of the Award granted hereunder. You
further agree that, if applicable, the Company is authorized to instruct Merrill
Lynch Bank & Trust Co., FSB (or such other broker as may be designated by the
Company) to assist with the mandatory sale of such Shares (on your behalf
pursuant to this authorization) and you expressly authorize Merrill Lynch Bank &
Trust Co., FSB (or such other broker as may be designated by the Company) to
complete the sale of such Shares. You further acknowledge that Merrill Lynch
Bank & Trust Co., FSB (or such other broker as may be designated by the Company)
is under no obligation to arrange for the sale of the Shares at any particular
trading price. Upon the sale of Shares, you will receive the cash proceeds from
the sale of such Shares, less any brokerage fees or commissions and subject to
your obligations in connection with the Tax Obligations.


Securities Law Requirements.  The Award granted hereunder, the Agreement,
including this Appendix, the Program, the Plan and all other materials you may
receive regarding your participation in the Plan and the Program or the Award
granted hereunder do not constitute advertising or an offering of securities in
Russia. The issuance of Shares in respect of the Award has not and will not be
registered in Russia; therefore, such Shares may not be offered or placed in
public circulation in Russia.


In no event will Shares acquired under the Plan and the Program be delivered to
you in Russia; all Shares will be maintained on your behalf in the United
States.


You are not permitted to sell any Shares acquired under the Plan and the Program
directly to a Russian legal entity or resident.


Labor Law Acknowledgement. You acknowledge that if you continue to hold Shares
acquired under the Plan and the Program after an involuntary termination of your
employment, you will not be eligible to receive unemployment benefits in Russia.


Data Privacy Notice. The following provision supplements Section XV of the
Agreement:


You understand and agree that you must complete and return a Consent to
Processing of Personal Data (the “Consent”) form to the Company. Further, you
understand and agree that if you do not complete and return a Consent form to
the Company, the Company will not be able to administer or maintain the
Performance Units. Therefore, you understand that refusing to complete a Consent
form or withdrawing your consent may affect your ability to participate in the
Plan.




Appendix A-21







--------------------------------------------------------------------------------





NOTIFICATIONS


Foreign Asset/Account Reporting Information.  Russian residents are required to
notify Russian tax authorities within one (1) month of opening, closing or
changing the details of a foreign account. Russian residents also are required
to report (i) the beginning and ending balances in such a foreign bank account
each year and (ii) transactions related to such a foreign account during the
year to the Russian tax authorities, on or before June 1 of the following year.
The tax authorities can require you to provide appropriate supporting documents
related to transactions in a foreign bank account. You are encouraged to contact
your personal advisor before remitting your proceeds from participation in the
Plan to Russia as exchange control requirements may change.


Anti-Corruption Legislation Information. Individuals holding public office in
Russia, as well as their spouses and dependent children, may be prohibited from
opening or maintaining a foreign brokerage or bank account and holding any
securities, whether acquired directly or indirectly, in a foreign company
(including Shares acquired under the Plan and the Program). You should consult
with your personal legal advisor to determine whether this restriction applies
to your circumstances.


SINGAPORE


TERMS AND CONDITIONS


Restriction on Sale and Transferability. You hereby agree that any Shares
acquired pursuant to the Performance Units will not be offered for sale in
Singapore prior to the six (6)-month anniversary of the Grant Date, unless such
sale or offer is made pursuant to one or more exemptions under Part XIII
Division 1 Subdivision (4) (other than section 280) of the Securities and
Futures Act (Chap. 289, 2006 Ed.) (“SFA” ), or pursuant to, and in accordance
with the conditions of, any other applicable provisions of the SFA.


NOTIFICATIONS


Securities Law Information. The grant of the Performance Units is being made
pursuant to the “Qualifying Person” exemption under section 273(1)(f) of the
SFA, on which basis it is exempt from the prospectus and registration
requirements under the SFA, and is not made with a view to the Performance Units
being subsequently offered for sale to any other party. The Plan has not been,
and will not be, lodged or registered as a prospectus with the Monetary
Authority of Singapore.


Chief Executive Officer and Director Notification Requirement. The Chief
Executive Officer (“CEO”) and the directors (including alternate, substitute,
associate and shadow directors) of a Singapore Affiliate are subject to certain
notification requirements under the Singapore Companies Act. The CEO and
directors of a Singapore Affiliate must notify the Singapore Affiliate in
writing of an interest (e.g., Performance Units, Shares, etc.) in the Company or
any related company within two (2) business days of (i) its acquisition or
disposal, (ii) any change in a previously disclosed interest (e.g., when the
Shares are sold), or (iii) becoming the CEO or a director.


SLOVAK REPUBLIC


Appendix A-22







--------------------------------------------------------------------------------







There are no country-specific provisions.


SLOVENIA


There are no country-specific provisions.


SPAIN


TERMS AND CONDITIONS


Labor Law Acknowledgement.  The following provision supplements Section IX of
the Agreement:


By accepting the Award granted hereunder, you consent to participation in the
Plan and the Program and acknowledge that you have received a copy of the Plan
and the Program.


You understand that the Company has unilaterally, gratuitously and in its sole
discretion decided to grant the Award under the Plan and the Program to
individuals who may be members of the Board or Employees of the Company or its
Affiliates throughout the world. The decision is a limited decision that is
entered into upon the express assumption and condition that the Awards granted
will not economically or otherwise bind the Company or any of its Affiliates on
an ongoing basis, other than as expressly set forth in the applicable Agreement,
including this Appendix. Consequently, you understand that the Award granted
hereunder is given on the assumption and condition that it shall not become a
part of any employment contract (either with the Company or any of its
Affiliates) and shall not be considered a mandatory benefit, salary for any
purposes (including severance compensation) or any other right whatsoever.
Further, you understand and freely accept that there is no guarantee that any
benefit whatsoever shall arise from any gratuitous and discretionary grant of
the Award since the future value of the Award and any Shares that may be issued
in respect of such Award is unknown and unpredictable. In addition, you
understand that the Award granted hereunder would not be made but for the
assumptions and conditions referred to above; thus, you understand, acknowledge
and freely accept that, should any or all of the assumptions be mistaken or
should any of the conditions not be met for any reason, then the grant of the
Award or right to the Award shall be null and void.


Further, the vesting of the Performance Units is expressly conditioned your
continued and active rendering of service, such that if your employment
terminates for any reason whatsoever, the Performance Units may cease vesting
immediately, in whole or in part, effective on the date of your termination of
employment (unless otherwise specifically provided in Section I of the
Agreement). This will be the case, for example, even if (1) you are considered
to be unfairly dismissed without good cause (i.e., subject to a “despido
improcedente”); (2) you are dismissed for disciplinary or objective reasons or
due to a collective dismissal; (3) you terminate service due to a change of work
location, duties or any other employment or contractual condition; (4) you
terminate service due to a unilateral breach of contract by the Company or an
Affiliate; or (5) your employment terminates for any other reason whatsoever.
Consequently, upon termination of your employment for any of


Appendix A-23







--------------------------------------------------------------------------------





the above reasons, you may automatically lose any rights to Performance Units
that were not vested on the date of your termination of employment, as described
in the Plan and the Agreement.
You acknowledge that you have read and specifically accept the conditions
referred to in Section I of the Agreement.


NOTIFICATIONS


Securities Law Information. No “offer of securities to the public,” as defined
under Spanish law, has taken place or will take place in the Spanish territory.
The Agreement (including this Appendix) has not been nor will it be registered
with the Comisión Nacional del Mercado de Valores, and does not constitute a
public offering prospectus.


Exchange Control Information. If you acquire Shares under the Plan, you must
declare the acquisition to the Direccion General de Comercio e Inversiones
(“DGCI”). If you acquire the Shares through the use of a Spanish financial
institution, that institution will automatically make the declaration to the
DGCI for you; otherwise, you will be required to make the declaration by filing
a D-6 form. You must declare ownership of any Shares with the DGCI each January
while the Shares are owned and must also report, in January, any sale of Shares
that occurred in the previous year for which the report is being made, unless
the sale proceeds exceed the applicable threshold, in which case the report is
due within one (1) month of the sale.


Foreign Asset/Account Reporting Information.  You are required to declare
electronically to the Bank of Spain any securities accounts (including brokerage
accounts held abroad), as well as the Shares held in such accounts if the value
of the transactions during the prior tax year or the balances in such accounts
as of December 31 of the prior tax year exceed €1,000,000.


To the extent that you hold Shares and/or have bank accounts outside of Spain
with a value in excess of €50,000 (for each type of asset) as of December 31
each year, you will be required to report information on such assets in your tax
return (tax form 720) for such year. After such Shares and/or accounts are
initially reported, the reporting obligation will apply for subsequent years
only if the value of any previously-reported Shares or accounts increases by
more than €20,000 or if you sell or otherwise dispose of previously-reported
Shares or accounts. If the value of such Shares and/or accounts as of December
31 does not exceed €50,000, a summarized form of declaration may be presented.
    
SWEDEN


There are no country-specific provisions.


SWITZERLAND


NOTIFICATIONS




Appendix A-24







--------------------------------------------------------------------------------





Securities Law Information.  The Awards are not intended to be publicly offered
in or from Switzerland. Because this is a private offering in Switzerland, the
Performance Units are not subject to registration in Switzerland. Neither this
document nor any other materials relating to the Performance Units (i)
constitutes a prospectus as such term is understood pursuant to article 652a of
the Swiss Code of Obligations, (ii) may be publicly distributed nor otherwise
made publicly available in Switzerland or (iii) have been or will be filed with,
approved or supervised by any Swiss regulatory authority, including the Swiss
Financial Market Supervisory Authority (“FINMA”).


TAIWAN


NOTIFICATIONS


Exchange Control Information. You may acquire and remit foreign currency
(including proceeds from the sale of Shares or the receipt of Dividends or
Dividend Equivalents) up to US$5,000,000 per year without justification. If the
transaction amount is TWD500,000 or more in a single transaction, you must
submit a Foreign Exchange Transaction Form. If the transaction amount is
US$500,000 or more in a single transaction, you must also provide supporting
documentation to the satisfaction of the remitting bank.


THAILAND


NOTIFICATIONS


Exchange Control Information. If proceeds from the sale of Shares or the receipt
of any Dividends or Dividend Equivalents exceed US$50,000, you must (i)
immediately repatriate such funds to Thailand and (ii) report the inward
remittance to the Bank of Thailand on a Foreign Exchange Transaction Form. In
addition, within three hundred and sixty (360) days of repatriation, you must
either convert any funds repatriated to Thailand to Thai Baht or deposit the
funds in a foreign exchange account with a Thai commercial bank. Any such
commercial bank must be duly authorized by the Bank of Thailand to engage in the
purchase, exchange and withdrawal of foreign currency.


TURKEY


NOTIFICATIONS


Securities Law Information. The Performance Units are made available only to
employees of the Company and its Affiliates, and the offer of participation in
the Plan is a private offering. The grant of the Award and the issuance of
Shares at vesting takes place outside of Turkey.


Exchange Control Information. Any activity related to investments in foreign
securities (e.g., the sale of Shares under the Plan, the receipt of cash
Dividends or Dividend Equivalents paid in cash) must be conducted through a bank
or financial intermediary institution licensed by the Turkish Capital Markets
Board and should be reported to the Turkish Capital Markets Board by the bank or
intermediary assisting with the transaction. You should contact a personal legal
advisor for further information regarding these requirements.


Appendix A-25







--------------------------------------------------------------------------------







UNITED ARAB EMIRATES


NOTIFICATIONS


Securities Law Information. Performance Units under the Plan are available only
to Participants under the Program and are for the purpose of providing equity
incentives. The Plan, the Program and the Agreement are intended for
distribution only to such Participants and must not be delivered to, or relied
on by, any other person. You should conduct your own due diligence on the
Performance Units offered pursuant to this Agreement. If you do not understand
the contents of the Plan and/or the Agreement, you should consult an authorized
financial adviser. The Emirates Securities and Commodities Authority and the
Dubai Financial Services Authority have no responsibility for reviewing or
verifying any documents in connection with the Plan. Further, the Ministry of
the Economy and the Dubai Department of Economic Development have not approved
the Plan or the Agreement nor taken steps to verify the information set out
therein, and have no responsibility for such documents.


UNITED KINGDOM


TERMS AND CONDITIONS


Tax Withholding. This provision supplements Section V of the Agreement:


Without limitation to Section V of the Agreement, you agree that you are liable
for all Tax Obligations and hereby covenant to pay all such Tax Obligations as
and when requested by the Company or your Employer or by Her Majesty’s Revenue
and Customs (“HMRC”) (or any other tax authority or any other relevant
authority). You also agree to indemnify and keep indemnified the Company and
your Employer against any taxes that they are required to pay or withhold or
have paid or will pay to HMRC (or any other tax authority or any other relevant
authority) on your behalf.


Notwithstanding the foregoing, if you are an executive officer or director (as
within the meaning of Section 13(k) of the Exchange Act, as amended, from time
to time), you understand that you may not be able to indemnify the Company or
your Employer for the amount of income tax not collected from or paid by you, as
it may be considered a loan. In the event that you are an executive officer or
director and income tax is not collected from you within ninety (90) days after
the end of the tax year in which the Taxable Event occurs, the amount of any
uncollected income tax may constitute an additional benefit to you on which
additional income tax and national insurance contributions (“NICs”) may be
payable. You acknowledge that you are responsible for reporting and paying any
income tax due on this additional benefit directly to HMRC under the
self-assessment regime and for reimbursing your Employer for the value of any
NICs due on this additional benefit, which the Company or your Employer may
recover from you by any of the means set forth in Section V of the Agreement.




Appendix A-26







--------------------------------------------------------------------------------





If the maximum applicable withholding rate is used, any over-withheld amount may
be credited to you by the Company or your Employer (with no entitlement to the
Common Stock equivalent) or if not so credited, you may seek a refund from the
local tax authorities.


Joint Election. As a condition of the Award, you agree to accept any liability
for secondary Class 1 National Insurance Contributions (the “Employer NICs”)
which may be payable by the Company or your Employer with respect to the earning
and/or payment of the Performance Units and issuance of Shares in respect of the
Performance Units, the assignment or release of the Performance Units for
consideration or the receipt of any other benefit in connection with the
Performance Units.


Without limitation to the foregoing, you agree to make an election (the
“Election”), in the form specified and/or approved for such election by HMRC,
that the liability for your Employer NICs payments on any such gains shall be
transferred to you to the fullest extent permitted by law. You further agree to
execute such other elections as may be required between you and any successor to
the Company and/or your Employer. You hereby authorize the Company and your
Employer to withhold such Employer NICs by any of the means set forth in Section
V of the Agreement.


Failure by you to enter into an Election, withdrawal of approval of the Election
by HMRC or a joint revocation of the Election by you and the Company or your
Employer, as applicable, shall be grounds for the forfeiture and cancellation of
the Performance Units, without any liability to the Company or your Employer.


UNITED STATES


TERMS AND CONDITIONS


Nature of Grant. The following provision replaces Section IX(j) of the Award
Agreement:


(j)    in the event of termination of your employment (whether or not in breach
of local labor laws), your right to receive Performance Units and receive Shares
under the Plan and the Program, if any, will terminate effective as of the date
that you are no longer actively employed; provided, however, that such right
will be extended by any notice period mandated by law (e.g., the Worker
Adjustment and Retraining Notification Act (“WARN Act”) notice period or similar
periods pursuant to local law) and any paid administrative leave (as
applicable), unless the Company shall provide you with written notice otherwise
before the commencement of such notice period or leave. In such event, payment
of the Performance Units shall be made in accordance with Section IV; provided,
further, however, that notwithstanding the effect of any such extension, subject
to Section 4.2 of the Program, in no event will the Performance Units be paid
later than the 90th day following the last day of the Performance Period.






Appendix A-27





